Exhibit 10.3

Letter Agreement

Between

AGCO Corporation

Duluth, Georgia, USA

and

Tractors and Farm Equipment Limited

Chennai, India

This sets out the agreement of Tractors and Farm Equipment Limited (“TAFE”) on
behalf of itself and its shareholders (other than AGCO) and AGCO Corporation
(“AGCO”) to create safeguards to mitigate the possible consequences of ownership
changes to either TAFE/ its shareholders or AGCO. The expressions TAFE and AGCO
include their respective successors, successors in business, group companies and
permitted assigns.

The parties have identified the various risks and have concluded that the
following scenarios require pre-determined action options to be put in place:

 

  1. Change in beneficial ownership of AGCO;

 

  2. Acquisition by AGCO of/ merger with a competitor with existing interests in
India.

In view of the above and without prejudice to the respective legal rights and
remedies available to either party under existing agreements, the parties agree:

 

1. AGCO CHANGE OF OWNERSHIP

In the event that a competitor of TAFE (i) acquires a minimum 15% stake or
control in AGCO and holds one directorship at the board level; or (ii) becomes
the single largest holder of shares (with or without voting or management
rights) in ACGO and holds one directorship at the board level:

 

  (a) the Shareholders of TAFE (other than AGCO) shall have the right to
purchase AGCO’s entire shareholding in TAFE at a price to be mutually agreed
upon;

 

  (b) TAFE will also have the right to purchase the Massey Ferguson marks for
use in India, Nepal and Bhutan again at a value to be mutually agreed upon.
Notwithstanding, AGCO will grant a free-of-charge three year License to use such
marks to TAFE in order to allow TAFE a structured brand name transition and
during the said period, the proprietor of the marks used by TAFE shall not use
the said mark(s) in the said territories; and



--------------------------------------------------------------------------------

  (c) At TAFE’s option, AGCO shall extend all current valid distribution
arrangements with TAFE for up to three years (as determined by TAFE) from the
date of the triggering event.

 

2. AGCO ACQUISITION OF/MERGER WITH A COMPETITOR

In the event that AGCO acquires, and/ or merges with, a competitor with existing
interests in India, then without prejudice to the rights of TAFE, the rights as
set out in 1 above and prior to completion of such acquisition, will be
triggered also.

 

TRACTORS AND FARM EQUIPMENT LIMITED     AGCO CORPORATION By:   /s/ Mallika
Srinivasan     By:   /s/ D. Lupton Its:   Director     Its:   SVP & General
Counsel

 

 

 

    Date:   23 July 2007 By:   /s/ Mallika Srinivasan    

 

 

 

Its:   Shareholder    

 

 

 

Date:   3rd August ‘07    

 

 

 

 

 

 

 

 

                                                                               

 

Page 2 of 2